Exhibit 12.1. Computation of Ratio of Earnings to Fixed Charges Regency Energy Partners LP Computation of Ratio of Earnings to Fixed Charges (in thousands, except ratio amounts) (Unaudited) Three Months Ended March 31, 2009 March 31, 2008* Earnings: Pre-tax income from continuing operations $ 148,524 $ 10,671 Add: Interest expense 14,227 15,406 Portion of rent under long-term operating leases representative of an interest factor 355 115 Amortization of capitalized interest 92 61 Less: Income from unconsolidated subsidiary (336) - Total earnings available for fixed charges $ 162,862 $ 26,253 Fixed Charges: Interest expense $ 14,227 $ 15,406 Portion of rent under long-term operating leases representative of an interest factor 355 115 Capitalized interest 875 369 Total fixed charges $ 15,457 $ 15,890 Ratio of earnings to fixed charges (x times) 10.54 1.65 * The ratio of earning to fixed charges for the three months ended March 31, 2008 is different from previously disclosed amount due to the impact of SFAS No. 161 "Non Controlling Interest in Consolidate Financial Statements- An Amendment to ARB No 51".
